Exhibit 10.47

 

[g316573lci001.jpg]

 

PARTNERSHIP EQUITY PROGRAM

Purchased and Matching Restricted Stock Unit
and Stock Option Agreement

 

AGREEMENT, by and between CVS Caremark Corporation, a Delaware corporation (the
“Company”), and                          (“Executive”), effective on
                      , herein after known as the “Purchase Date”.

 

WHEREAS, Executive has been selected as an employee eligible to invest under the
Company’s Partnership Equity Program (the “PEP Plan”), and has elected to invest
$                 in the PEP Plan, subject to the terms and conditions set forth
in the PEP Plan and in this Purchased and Matching Restricted Stock Unit and
Stock Option Agreement (the “Agreement”);

 

WHEREAS, the Company desires to provide Executive with written evidence
acknowledging Executive’s investment under the PEP Plan, his or her acquisition
of Purchased Restricted Stock Units (“Executive Purchased RSUs”) and the
corresponding grant of Matching Restricted Stock Units (“Company Matching RSUs”)
and Matching Stock Options (“Options”) under the PEP Plan.

 

WHEREAS, the provisions of the PEP Plan and the Company’s 2010 Incentive
Compensation Plan (the “ICP”) are hereby incorporated by reference and shall
have the same force and effect as though fully set forth herein.  Executive
hereby acknowledges receipt of a copy of the PEP Plan and the ICP at the time of
receipt of this Agreement and agrees to be bound by such provisions (as
presently in effect or hereafter amended).  If any provision of the PEP Plan is
inconsistent with a provision of this Agreement or the ICP, this Agreement and
the ICP, or any successor thereto, shall control.  Capitalized terms used in
this Agreement but not defined herein shall have the same meanings as in the PEP
Plan.

 

On the Purchase Date specified above, the Fair Market Value (the “FMV”) of a
share of CVS Caremark Common Stock equals $        , which is the closing price
on such date.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:

 

I.  EXECUTIVE PURCHASED RSUs AND COMPANY MATCHING RSUs

 

(A)                               Executive Purchased RSUs.  The Company has
received from Executive an election made in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) to apply designated
future compensation of $           as Executive’s commitment to invest the
amount set forth in this Agreement, on the Purchase Date under the PEP Plan, in
consideration of which the Company has credited to Executive’s Account under the
stock administration system as may be maintained by the Company, the Executive
Purchased RSUs.  The Executive Purchased RSUs (including any Executive Purchased
RSUs credited to Executive pursuant to Section I(C)(ii)) shall be fully vested
at all times.

 

(B)                               Crediting of Company Matching RSUs.   Pursuant
to the PEP Plan, on the Purchase Date the Company has awarded and hereby
evidences the Award to the Executive, subject to the terms and conditions set
forth and incorporated in this Agreement,            Company Matching RSUs.

 

(C)                               Additional Transactions in Executive Accounts.

 

(i)            Each Executive Purchased RSU and Company Matching RSU represents
a right to a future payment of one share of common stock ($0.01 par value) of
the Company (each, a “Share”), subject to applicable tax withholding.

 

(ii)           To the extent that dividends are declared and paid on Shares
while the Executive

 

1

--------------------------------------------------------------------------------


 

Purchased RSUs and Company Matching RSUs remain outstanding and prior to a
Settlement Date (as defined below), the Company shall credit to Executive’s
Purchased Share Account and Matching Account (as applicable) an additional
number of Executive Purchased RSUs and Company Matching RSUs calculated by
multiplying (a) the amount of dividend per Share as declared by the Company’s
Board of Directors by (b) the number of Executive Purchased RSUs and Company
Matching RSUs held by Executive on the record date of such dividend, and
dividing each product by (c) the FMV of a Share on such record date:

 

(iii)          provided, however, that if such dividend is paid prior to the
vesting of the Company Matching RSUs, Executive shall not be entitled to any
Company Matching RSUs credited to the Executive’s Matching Account pursuant to
Section I(C)(ii) in respect of such dividend unless the Company Matching RSUs
vest in accordance with the terms of this Agreement.

 

(iv)          Executive hereby agrees that, prior to the Settlement Date, the
Company may withhold from the dividend equivalent amounts referred to in
Section I(C)(ii) amounts sufficient to satisfy the applicable tax withholding in
respect of such dividend equivalent payments, as applicable.

 

(D)          Vesting of Company Matching RSUs.  Subject to the terms and
conditions of the PEP Plan and this Agreement, and to Executive’s continued
employment through such date, the Company Matching RSUs shall vest on the fifth
anniversary of the Purchase Date.

 

(E)           Settlement.

 

(i)            A “Settlement Date” shall mean a date Shares are delivered to
Executive pursuant to this Agreement.

 

(ii)           Within sixty (60) days following the earliest of the fifth
anniversary of the Purchase Date, Executive’s termination of employment or a
Change in Control (as defined in Section 10 of the ICP), Executive shall be
entitled to receive and the Company shall deliver to Executive the total number
of Shares (giving effect to Sections I(C)(ii) and I(C)(iv)) underlying the
Executive Purchased RSUs.  Notwithstanding the foregoing, no Shares shall be
delivered upon termination of employment unless such termination of employment
is considered a “separation from service” (within the meaning given of Treasury
Regulation §1.409A-1(h) or successor guidance thereto).

 

(iii)          Within sixty (60) days following the earliest of the fifth
anniversary of the Purchase Date, Executive’s death, termination of employment
due to Executive’s total and permanent disability (as defined in the Company’s
Long-Term Disability Plan, or, if not defined in such plan, as defined by the
Social Security Administration), or a Change in Control, Executive shall be
entitled to receive and the Company shall deliver to Executive the total number
of Shares (giving effect to Sections I(C)(ii) and I(C)(iv)) underlying the
Company Matching RSUs vested as of such date.  Notwithstanding the foregoing, no
Shares shall be delivered upon termination of employment unless such termination
of employment is considered a “separation from service” (within the meaning
given of Treasury Regulation §1.409A-1(h) or successor guidance thereto).

 

(iv)          In accordance with rules promulgated by the Committee, the terms
of the CVS Caremark Deferred Stock Compensation Plan and Section 409A, Executive
may elect to defer delivery of Shares in settlement of RSUs covered by this
Agreement.

 

II.                                     OPTION TO PURCHASE COMMON STOCK

 

(A)          Grant of Option.  The Company has granted and hereby evidences the
grant to Executive, subject to the terms and conditions incorporated in this
Agreement, the right, and option, to purchase from the Company             
Shares, with an exercise price equal to the FMV of

 

2

--------------------------------------------------------------------------------


 

the Shares on the Purchase Date, such Option to be exercised as hereinafter
provided.  The Option is a nonqualified option as defined in the ICP.

 

(B)          Term of Option.  The term of this Option shall be for a period of
ten (10) years from the Purchase Date, subject to the earlier termination of the
Option, as set forth in the ICP and in this Agreement.

 

(C)          Exercise of Option.

 

(i)            The Option, subject to the provisions of the ICP, shall be
exercised by submitting a request to exercise to the Company’s stock option
administrator, in accordance with the Company’s current exercise policies and
procedures, specifying the number of Shares to be purchased, which number may
not be less than one hundred (100) Shares (unless the number of Shares purchased
is the total balance which is then exercisable).  Unless the Company, in its
discretion, establishes “cashless exercise” procedures and permits Executive
entitled to exercise the Option to utilize such “cashless exercise” procedures,
Executive so exercising all or part of this Option shall, at the time of
exercise, tender to the Company cash or cash equivalent for the aggregate option
price of the Shares Executive has elected to purchase or certificates for Shares
of Common Stock of the Company owned by Executive for at least six (6) months
with a FMV at least equal to the aggregate option price of the Shares Executive
has elected to purchase, or a combination of the foregoing.

 

(ii)           Prior to its expiration or termination, and except as otherwise
provided herein, the Option may be exercised by Executive, provided Executive
has maintained continuous employment with the Company or a subsidiary of the
Company immediately following the Purchase Date, within the following time
limitations:

 

a.                                       On or after three (3) years from the
Purchase Date, the Option may be exercised as to not more than one-third (1/3)
of the Shares originally subject to the Option;

 

b.                                      On or after four (4) years from the
Purchase Date, the Option may be exercised as to not more than an aggregate of
two-thirds (2/3) of the Shares originally subject to the Option; and

 

c.                                       On or after five (5) years from the
Purchase Date, the Option may be exercised as to any part or all of the Shares
originally subject to the Option.

 

(D)          Option Expiration.  The Option shall be and become exercisable only
as provided above, and shall expire at the earlier of the close of business on
the day before the tenth anniversary of their respective Purchase Date or such
earlier termination as described in Section III below.

 

III.           TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL

 

(A)          Except as provided in Sections III(B) - (E) below, if, for any
reason, Executive ceases to be employed by the Company, or a subsidiary of the
Company, all Company Matching RSUs and Options not then vested in accordance
with Sections I(D) and II(C)(ii) above, shall be immediately forfeited.

 

(B)          In the event Executive ceases to be employed by the Company, or any
subsidiary of the Company, by reason of death, Company Matching RSUs and Options
not then vested in accordance with Section I(D) and II(C)(ii) will become
immediately vested.

 

(C)          In the event Executive ceases to be employed by the Company, or any
subsidiary of the Company, by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, if not defined in such
plan, as defined by the Social Security Administration), the Company Matching
RSUs and the Options shall vest on a pro rata basis as follows:

 

3

--------------------------------------------------------------------------------


 

(i)            the total number of Company Matching RSUs vested as of the
Separation              Date (which is the last day that the Executive is
employed by the Company or any subsidiary of the Company), shall be equal to the
number of Company Matching RSUs multiplied by the following fraction:  (A) the
numerator shall be the whole number of months elapsed since the Purchase Date
and (B) the denominator shall be sixty (60).  For purposes of this calculation,
the number of months in the numerator in sub-section (A) above shall include any
partial month in which Executive has worked.  For example, if the time elapsed
between the Purchase Date and the Separation Date is eight months and five days,
the numerator in sub-section (A) above shall be nine.

 

(ii)           the total number of Options vested as of the Separation Date
(which is the last day that the Executive is employed by the Company or any
subsidiary of the Company), including Options previously vested, shall be equal
to the number of Options granted on the Purchase Date multiplied by the
following fraction:  (A) the numerator shall be the whole number of months
elapsed since the Purchase Date and (B) the denominator shall be sixty (60). 
For purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Executive has
worked.   For example, if the time elapsed between the Purchase Date and the
Separation Date is eight months and five days, the numerator in sub-section
(A) above shall be nine.

 

(D)          Termination of Employment without Cause.

 

(i)            In the event that Executive’s employment is terminated without
cause, as that term is defined in Executive’s Change in Control agreement
(“Cause”), by the Company or any subsidiary thereof, and Executive receives
severance pay following Executive’s employment, vesting of Executive’s Company
Matching RSU and the Option shall continue through the last day of the severance
period (to the extent that a relevant vesting date occurs within the severance
period) and the vested portion of the Option shall be exercisable on or before
the ninetieth (90th) day following the last day of the severance period, as long
as no government regulations or rules are violated by such continued vesting or
exercise period; provided, however, that no Option will be exercisable beyond
its original term.

 

(ii)           In the event Executive’s employment is terminated without Cause
by the Company or any subsidiary thereof and Executive does not receive
severance pay following Executive’s employment, any vested Option shall be
exercisable on or before the ninetieth (90th) day following the last day of
Executive’s employment, as long as no government regulations or rules are
violated by such continued exercise period; provided, however, that no Option
will be exercisable beyond its original option term.

 

(E)           Retirement.  An Executive shall be a “Qualified Retiree” if he or
she (i) is at least age fifty-five (55) and has at least ten (10) years of
continuous service, or (ii) is at least age sixty (60) and has at least five
(5) years of continuous service at the time of his or her Retirement Date;
provided, however, that an Executive who (a) voluntarily terminates his or her
employment, or (b) is terminated without Cause by the Company or one of its
subsidiaries, each at a time when Executive has satisfied the age and service
requirements set forth above, shall be deemed a Qualified Retiree and such
termination date shall be deemed a Retirement Date.

 

(i)            A Qualified Retiree may exercise a vested Option, to the extent
that Executive shall be entitled to do so as of Executive’s Retirement Date, at
any time within two (2) years after Executive’s Retirement Date, but not beyond
the original term of the Option.  Options unvested at the Retirement Date are
forfeited.  The Committee shall have the authority in its sole discretion to
make any interpretations, determinations, and/or take any administrative actions
with respect to whether Executive shall be deemed a Qualified Retiree.

 

4

--------------------------------------------------------------------------------


 

(ii)           Company Matching RSUs that are unvested as of the Retirement Date
are forfeited.

 

(F)           The provisions of Section 10 of the ICP, or any successor thereto,
shall apply in the event of a Change in Control.

 

(G)          For purposes of this Section III, transfer of employment by
Executive from the Company to a subsidiary of the Company, transfer among or
between subsidiaries, or transfer from a subsidiary to the Company shall not be
treated as cessation of employment.

 

IV.           NON-COMPETITION.  As a condition of receiving the benefits of this
Agreement, Executive acknowledges that he has previously executed the CVS
Caremark Corporation Employee Non-Competition, Non-Disclosure and Developments
Agreement and reaffirms his intent to be bound by and to comply with his
obligations in that agreement.

 

V.            MISCELLANEOUS.

 

(A)          Withholding Tax.  Executive may be subject to withholding taxes as
a result of the exercise of an Option or settlement of Executive Purchased or
Company Matching Restricted Stock Units.  Except as may otherwise be elected by
Executive, the number of Shares to be delivered by the Company to Executive
shall be reduced by the smallest number of Shares having a FMV at least equal to
the dollar amount of Federal, state or local tax withholding required to be
withheld by the Company with respect to such exercise or settlement.  Any Shares
so withheld or tendered will be valued as of the date they are withheld or
tendered.  In lieu of having the number of Shares underlying the applicable
award reduced, Executive may elect to pay to the Company in cash, promptly when
the amount of such obligations become determinable, all applicable federal,
state, local and foreign withholding taxes that result from each such exercise
or settlement.  Such election may be made [electronically] at any time prior to
the exercise date or Settlement Date, as applicable.

 

(B)          Recoupment.  The provisions of this Section V(B) shall apply to all
Matching Restricted Stock Units and Options awarded to Executive under the PEP
Plan.  If the Board determines that material fraud or financial misconduct has
occurred in a manner that subjects an Executive to recoupment of any Company
Matching RSUs or Options under the Company’s recoupment policy, as in effect
from time to time, then (a) any portion of the Option that has not vested or
been exercised (or a portion therefore, as determined by the Board) shall be
forfeited and cancelled, and Executive shall immediately repay to the Company
the value, or a portion thereof as determined by the Board, of any pre-tax
economic benefit that Executive derived from the Option (the “Option Recoupment
Amount”), and (b) Executive shall immediately repay to the Company the value, or
a portion thereof as determined by the Board, of any pre-tax economic benefit
that the Executive derived from any Company Matching RSUs issued in to Executive
under the PEP Plan that is subject to recoupment (the “Matching RSU Recoupment
Value”).

 

The Option Recoupment Amount shall be the portion and amount necessary to
disgorge the value enjoyed or realized by Executive from the Option and the
Shares underlying the Option, as determined by the Board, or a portion of such
value as may be determined by the Board in its sole discretion.  In making its
determinations under this paragraph, the Board may, by way of example only,
(i) with respect to any portion of the Option which has been exercised and as to
which beneficial ownership of the Shares obtained on exercise has not been
transferred by Executive as of the date the repayment obligation arises, require
Executive to repay to the Company an amount equal to the Fair Market Value of
such Shares as of the date of such repayment, less the exercise price paid by
Executive to acquire such Shares; and (ii) with respect to any portion of the
Option which has been exercised and as to which beneficial ownership of the
Shares obtained on exercise has been transferred by Executive as of the date the
repayment obligation arises, require Executive to repay to the Company an amount
equal to the Fair Market Value of such Shares as of the date such Shares were

 

5

--------------------------------------------------------------------------------


 

transferred by Executive, less the exercise price paid by Executive to acquire
such Shares.  In each case the amount to be repaid by Executive shall also
include any dividends (including any economic benefit thereof) or distributions
received by Executive with respect to any Option Shares and, in calculating the
value to be repaid, adjustments may be made for stock splits or other capital
changes or corporate transactions, as determined by the Board.

 

The Company Matching RSU Recoupment Value to be repaid by Executive shall be the
amount necessary to disgorge the value enjoyed or realized by Executive from the
Company Matching RSUs and the underlying Shares, as determined by the Board, or
a portion of such value as may be determined by the Board in its sole
discretion.  In making its determinations under this paragraph, the Board may,
by way of example only, (i) with respect to any Shares which have been
transferred to Executive in settlement of the Company Matching RSUs and which
are beneficially owned by Executive as of a date the repayment obligation
arises, require Executive to repay to the Company the Fair Market Value of such
Shares as of the date of such repayment and/or (ii) with respect to any Shares
which were transferred to Executive in settlement of the Company Matching RSUs
and as to which beneficial ownership has been transferred by Executive as of the
date a repayment obligation arises, require Executive to repay to the Company
the Fair Market Value of such Shares as of the date such Shares were transferred
by Executive.  In each case the amount to be repaid by Executive shall also
include any dividends (including any economic benefit thereof) or distributions
received by Executive with respect to any Company Matching RSU shares and, in
calculating the value to be repaid, adjustments may be made for stock splits or
other capital changes or corporate transactions, as determined by the Board.  If
Executive has deferred payment of any portion of the amounts relating to a
Company Matching RSU that are subject to repayment hereunder, the amount of
Executive’s deferred stock compensation accrual shall be reduced by the amount
subject to repayment, plus all Company matching amounts and earnings on such
amount.

 

If the Executive fails to repay the required Option Recoupment Amount and/or the
Matching RSU Recoupment Value immediately upon request by the Board, the Company
may seek reimbursement of such amounts from the Executive by reducing salary or
any other payments that may be due to the Executive, to the extent legally
permissible, and/or by initiating a legal action to recover such amount, which
recovery shall include any reasonable attorneys fees incurred by the Company in
bringing such action.

 

(C)          Certain Terms and Conditions of Program.  Executive acknowledges
and agrees that terms and conditions of the program preclude all transfers of
Executive Purchased RSUs, all Company Matching RSUs, and all Options, except in
limited circumstances in the event of Executive’s death, impose a risk of
forfeiture on Company Matching RSUs and Options, relieve the Company of certain
obligations unless and until laws and regulations have been complied with,
provide for adjustments to Executive Purchased RSUs, Company Matching RSUs, and
Options upon the occurrence of certain events, and specify the state law which
shall govern this Agreement, without giving effect to principles of conflict of
laws.

 

(D)          Binding Agreement.  This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties.  In particular,
Executive’s heirs, executors, administrators, and successors shall be subject to
the terms and conditions of the Program, Plan, and this Agreement, and the
Company may require any such person to execute an agreement or other documents
acknowledging and agreeing to such terms and conditions as a condition precedent
to any transfer of rights hereunder or shares of Common Stock issuable under the
Program, including upon exercise of an Option, into the name of any such person.

 

(E)           Integration Clause; Amendments to Agreement.  This Agreement,
together with the PEP Plan and the ICP, constitutes the entire Agreement between
the parties with respect to the Program, and supersedes any prior agreements or
documents with respect thereto.  This Agreement may be amended, but no amendment
or other change which may impose any additional obligation upon the Company or
materially impair the rights of Executive with respect to the Program shall be
valid unless contained in a writing signed by the party to be bound thereby.

 

6

--------------------------------------------------------------------------------


 

(F)           Employment.  Neither the execution and delivery hereof nor the
granting of the Company Matching RSUs nor Options evidenced hereby shall
constitute or be evidenced of any agreement or understanding, expressed or
implied, on the part of the Company or its subsidiaries to employ the Executive
for any specific period.

 

(G)          Acceptance of Award.  Acceptance may be submitted either
electronically, if available, or in writing. The Option may not be exercised
unless and until the Company has received acceptance by the Executive of the
terms and conditions set forth.

 

(H)          Company Matching RSUs.  Neither a Company Matching RSU nor an
Executive Purchased RSU represents an equity interest in the Company and neither
carries any voting rights.  Executive shall have no rights of a shareholder with
respect to the RSUs until the Shares have been delivered to Executive.

 

(I)            Section 409A.   The Company intends that this Agreement not
violate any applicable provision of, or result in any additional tax or penalty
under, Section 409A, and that to the extent any provisions of this Agreement do
not comply with Section 409A the Company will make any remedial changes in order
to comply with Section 409A.  In all events, the provisions of CVS Caremark
Corporation’s 409A Universal Definitions Document are hereby incorporated by
reference and to the extent required to avoid a violation of the applicable
rules under Section 409A by reason of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, payment of any amounts subject to Section 409A shall be delayed
until the relevant date of payment that will result in compliance with
Section 409A(a)(2)(B)(i).

 

(J)           Notices.  Any notice hereunder to the Company shall be addressed
to One CVS Drive, Woonsocket, RI 02895, Attention: Senior Vice President, Chief
Human Resources Officer, and any notice required to be given hereunder to the
Executive shall be addressed to such Executive at the address as shown on the
records of the Company, subject to the right of either party to designate in
writing some other address for notices.

 

 

By:

 

 

 

Senior Vice President

 

 

Chief Human Resources Officer

 

 

CVS CAREMARK CORPORATION

 

 

 

 

 

Accepted by:

 

 

 

[Name]

 

 

 

 

 

 

 

 

[Title]

 

7

--------------------------------------------------------------------------------